Title: Petition of John Lamb, [1–9 February 1785]
From: Hamilton, Alexander
To: 


[New York, February 1–9, 1785]
To The Honorable The Representatives of the United States in Congress assembled.
The Memorial and Petition of John Lamb of the State of Connecticut humbly sheweth
That Your Memorialist believing it to be the interest of the United States to form some treaty of amity and Commerce with the States of Barbary; and inferring from the general sense of persons with whom Your Memorialist has conversed, that it is the desire of Congress to set on foot negotiations for that purpose, Your Memorialist is induced to offer his services for conducting those negotiations.
Your Memorialist can offer no other inducements to this trust than his zeal for the service of the United States and his knowlege of the Country, to which he desires to be sent, acquired by an intercourse of five years; and asks no rewards for his services, all he requires being to have the sanction of the United States and the necessary powers to treat.
Your Memorialst to this end prays that the Honorable the Congress if they think him worthy of such Confidence would be pleased to vest him with such character & power correspondent thereto as they may judge necessary & expedient. And Your Petitioner as in duty bound shall pray &c
